 In the Matterof REEDROLLER BIT COMPANYandUNITED STEEL-WORKERSOF AMERICA, CIO, LOCAL UNION 2083/Case No. 16-R-89If.Decided September 02,1944Messrs.Vinton, Elkins,WeercCFrancis,byMessrs.WhartonWeemsandLeroy Jeffers,both of Houston, Tex., for the Company.Messrs. TV. A. Combs, A. F. Jackson,andLawrence Rench,all ofHouston, Tex., for the Steelworkers.Messrs. Lee Thomas PhillipsandClaude E. Morris,both of Houston,Tex., for the Weldors.Messrs. Walter L. Grant, H. L. Wolf,andA. E. Houser,all of Hous-ton, Tex., for the Council.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,Local Union 2083, herein called the Steelworkers, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Reed Roller Bit Company, Houston, Texas, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Milton A. Nixon, TrialExaminer. Said hearing Was held at Houston, Texas, on June 15 and16, 1914.The Company, the Steelworkers, Houston Metal TradesCouncil, A. F. of L., herein called the Council, and United Brother-hood of Weldors, Cutters and Helpers of America, Local #5, hereincalled theWeldors, appeared, participated, and were afforded fullto introduce evidence bearing on the issues.During the hearing theCouncil moved to dismiss the petition.The Trial Examiner reservedruling upon this motion for the Board. The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to We briefs with the Board.58 N. L.R. B., No 94488 REED ROLLER BIT COMPANY489On July 22, 1944, the Board issued an order reopening the proceed-ing,for the purpose of receiving into evidence a Supplemental Reporton Investigation of Interest of Contending Labor Organizations.Thereafter an agent of the Board prepared such Supplemental Report.Subsequently, a, stipulation was executed by all parties to this proceed-ing, providing,inter atia,that it and the Supplemental Report bemade part of the record without issuance of a further Notice of Hear-ing.The stipulation is approved, and both it and the SupplementalReport are hereby made part of the record.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYReed Roller Bit Company, a Texas corporation, is engaged in themanufacture of oil and drilling tools and various items of war equip-ment.For' these purposes it operates two manufacturing plantslocated at Houston, Texas, and numerous warehouses and branch officeslocated in the States of California, Oklahoma, Texas, and Wyoming, aswell as in the Dominion of Canada.We are solely concerned hereinwith the Company's two manufacturing plants at Houston, Texas.The Company purchases a, substantial amount of raw materials for usein its Houston plants from points outside the State of Texas, and, dur-ing the past 6 months a substantial amount of all finished items manu-factured by the Company at these plants was shipped outside the Stateof Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local Union 2083, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.Houston Metal Trades Council composed of a number of memberlabor organizations, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.United Brotherhood of Weldors, Cutters and Helpers of America,Local #5, is an unaffiliated labor organization, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 22, 1944, the Steelworkers requested recognitionfrom the Company as the collective bargaining representative of cer-tain of its employees.The Company takes the position,inter alia,that. 490DECISIONS OF NATIONALLABOR RELATIONS BOARDits current collective bargaining agreement with the Council precludesit from granting such recognition.The contract between the Company and the Council, covering allhourly paid employees of the Company's Houston plants, provides thatit "shall remain in effect from January 4, 1943 to January 2, 1944, in-clusive, and thereafter until terminated by thirty (30) days' writtennotice by either party."In View of this provision, we find the agree-ment between the Company and the Council to be one of indefiniteduration, and, consequently, no bar to a current determination ofrepresentatives'-Statements of a Field Examiner for the Board, made part of therecord, indicate that the Steelworkers represent a substantial numberof employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the-Act.IF. THE APPROPRIATE UNITIn its original petition,the Steelworkers sought a unit of produc-tion and maintenance employees,exclusive of clerical and supervisorypersonnel engaged at the Company'sMain Plant.At the hearing,however, and in its brief,the Steelworkers amended its petition byindicating that, should the Board find appropriate a unit comprisedof the employees of both Houston plants,it desired a place upon theballot in any electionconductedamong such employees.Both theCompany and the Council contended that theemployees of bothHouston plants constitute the only appropriate unit.The Weldorsseeks a unit consisting of various classifications of Weldors,weldinginspectors,and weldingleadmen.engaged in- theCompany's MainPlant.As previously stated, the Company operates two manufacturingplants in Houston,Texas.One, known as the Main Plant, is en-gaged primarily in the manufacture of miscellaneous oil tool sup-1Matter of La-Plant-Choate Mfg Co., Inc ,29 N. L R H. 40 ,Mattel of Allegheny Lud-lum Steel Corporation,40 NL It Ii 1285.2In his original statement, the Field Examiner reported that the Steelworkers submittedappeared on the Company's Alain Plant pay roll of April 7, 1944, and that this pay rollcontained the names of 1,980 employees in the requested unit.He further reported thatthe Welders submitted 52 designations containing apparently genuine original signaturesof persons appearing upon the afore-mentioned pay roll and that there were 353 employeesIn the unit sought by it(The record indicates that actually there are approximately 169employees in the unit requested by the Weldors )In his Supplemental Report, the Field Examiner stated that the Steelworkers submitted802 designations containing the names of persons who appear upon the Company',;pay rollsfor the period ending July 23, 1944, and,that the. Company employed 2,424 employees atboth its,IIouston plants on that dateThe Council relies"iipon its curreii1^c611ective bntlcgauiing,agarencut with.the Coni,hanyfor the establishment of its interest REED ROLLER BIT COMPANY491plies and, to a lesser extent, products used in furtherance of the wareffort.The other, designated as the Transmission Divisions, is acomparatively new plant,' at which the Company has been engagedprimarily, until very recently, in the manufacture of war material.At the present time, in addition to its production of war material,the Transmission Division is producing considerable quantities ofoil tool equipment. It is evident from the record that both plantsperform similar operations and are equipped to produce similarproducts.Each plant has separate storage facilities, and purchasesand supplies are consigned to each separately.Both plants, however, are under the supervision of a commonfactory manager to whom factory superintendents at each plant areresponsible.Both are governed by the same rules and regulationsof the Company, and job classifications, wage rates, and conditionsof employment are substantially the same at each.The Companyemploys a single chief engineer, master mechanic, purchasing agent,and personnel director, each having assistants at both plants.TheCompany's seniority is predicated upon a two-plant basis and em-ployees suffer no loss of seniority when transferred from one plantto the other.The record indicates that there have been substantialtransfers of both personnel and machinery between the two plants.It further indicates that items pass through both plants for process-ing.The Company issues separate payrolls for each plant, but thesepay rolls originate from a common accounting office, although it main-tains separate maintenance crews for each plant, both are under thesupervision of the master mechanic. In addition, the Main Plantoperates three shifts, whereas the Transmission Division, with theexception of its heat treating department, operates but two.The Company and the Council have had a continuous history ofcontractual'relations since 1937. In 1942, after the Transmission Divi-sion had been placed in operation, the contract between them, thencovering only employees of the Main Plant, was extended to includeemployees engaged at the Transmission Division.The contract cur-rently in effect between these parties includes the employees at bothplants within a single unit.4In view of the foregoing facts, we are of the opinion that employeesof both Houston plants of the Company properly comprise a singlecollective bargaining unit.The Weldors, as noted above, seeks a unit comprised of certain em-ployees engaged solely at the Main Plant. These employees are scat-tered throughout several departments, are not segregated from the8The Transmission Division was acquired by Lease from the-Defense Plant Corporationin the early part of 1942.The 1943 contract stated that this agreement shall apply to the present Houstonplants of the CompanyW 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees in their departments, and are under the supervisionof the same production supervisors as such other employees.Throughout the entire collective bargaining history of the Company,the employees sought by the Weldors have formed part of a morecomprehensive collective bargaining unit. In view ,of the absence ofsegregation and the bargaining history, we are of the'opinion thatthe proposed unit nought by the Weldors is inappropriate.We find that all production and maintenance employees of theCompany at both its Houston plants, excluding clerical employees andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.' TILE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Steel-workers requested that eligibility to participate in the election bedetermined as of June 11, 1944.However, insufficient reason appear-ing in support of this request, we shall adhere to our customary policy,and shall direct that the employees of the Company eligible to vote-in the election shall be those in the appropriate unit who were em=ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi=tions set forth in the Direction."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant, to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Reed Roller BitCompany, Houston, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-In view of our finding in Section IV,supra,we further find that the Weldors does nothave sufficient interest among the employees in the appropriate unit to warrant their paNticipation in-the election hereinafter directedAccordingly,we shall not place them onthe ballot. REED ROLLERBIT COMPANY493ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily,laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Steelworkers ofAmerica, Local Union 2083, affiliated with the Congress of IndustrialOrganizations, or by Houston Metal Trades Council, affiliated withthe American Federation, of Labor, for the purposes of collectivebargaining, or by neither.